UNITED STATES DISTRICT COURT Fil =D
Z STS CESSTER

MAY 2 2 2019
EASTERN DISTRICT OF CALIFORNI/cLERK u.s. oistaict cours

, OE EASTERN D DISTRICT OF cana

La CLEAK

UNITED STATES OF AMERICA, No. 1:19-mj-00108 SKO

Plaintiff,
DETENTION ORDER

V. (Violation of Supervised Release )
|
ALFREDO JIMENEZ-BRAMBILA,

Defendant.

 

 

 

The defendant having been arrested for alleged violation(s) of the terms and conditions of
supervised release; and

Having conducted a detention hearing pursuant to Federal Rule of Criminal Procedure 32.1(a)(6)
and 18 U.S.C. § 3143(a), the Court finds that:

The defendant has not met defendant’ s burden of establishing by clear and convincing evidence
that defendant i is not likely to flee; and/or

The defendant has not met defendant’s burden of establishing by clear and convincing evidence
that defendant is not likely to pose a danger to the safety of any other person or the community if
released under 18 U.S.C. § 3142(b) or (c).

CA The defendant is to be transported to the Western District of Washington as soon as practicable.

This finding is based on the reasons stated on the record.

 

Date: S a ‘17 WE ~ . - 7 =

 

 
